PER CURIAM.
This is an Anders1 appeal. It appears that, in part, the lower court’s cost assessments and public defender’s lien were imposed without following proper procedure or without adequate factual or legal basis shown in the record. Accordingly, we affirm the conviction but are forced to vacate the sentence and remand to the lower court to properly assess costs and fees.
REMANDED.
GRIFFIN, DIAMANTIS and THOMPSON, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).